DETAILED ACTION
This Final Office Action is in response to the amendment filed on 06/17/2021.  Claims 1-20 are acknowledged as pending, with claims 1-20 being currently amended.  The rejections and objections of the previous Office Action are withdrawn as having been overcome by the amendment.  New rejections, necessitated by the amendment, are presented below

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant (US Patent No. 6,599,201)

    PNG
    media_image1.png
    531
    678
    media_image1.png
    Greyscale

Regarding claim 9, Grant discloses a system (See Figure 9 to see a sports golf clamp system), comprising: a clamp (Weight carrier clamp 24; Figure 9) for a bar (Club shaft 1; Figure 9), the clamp (Weight carrier clamp 24; Figure 9) includes a guide rail (Carrier shaft 24’; Figure 9) along an outward edge of the clamp (Weight carrier clamp 24; Figure 9); and a weight (Cylindrical weight 25; Figure 9) removably attachable to the guide rail (Carrier shaft 24’; Figure 9).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US Patent No. 6,599,201) in view of Fitzgerald (US Patent No. 7,727,080).

    PNG
    media_image1.png
    531
    678
    media_image1.png
    Greyscale

Regarding claim 1, Grant discloses a system (See Figure 9 to see a sports golf clamp system), comprising: a first jaw (Clamp half 27; Figure 9) forming a first portion of a hollow cylinder (Weight carrier clamp 24; Figure 9); a second jaw (Clamp half 28; Figure 9) forming a second portion of the hollow cylinder (Weight carrier clamp 24; Figure 9); a guide rail (Carrier shaft 24’; Figure 9) the first jaw (Clamp half 27; Figure 9), configured for removable connection of a weight (Cylindrical weight; 25; Figure 9) direct to the guide rail (Carrier shaft 24’; Figure 9); wherein the first jaw (Clamp half 27; Figure 9) and the second jaw (Clamp half 28; Figure 9) form the hollow cylinder (Weight carrier clamp 24; Figure 9).



    PNG
    media_image2.png
    668
    580
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    590
    719
    media_image3.png
    Greyscale

Fitzgerald teaches an analogous golf sports system teaching a hinge (living hinge 26; Figure 19) connecting the first jaw (molded plastic analyzer housing 3; Figure 19) and the second jaw (housing retainer 4; Figure 19); a ridge (Latch retainer 10; Figure 19) connected to the first jaw (molded plastic analyzer housing 3; Figure 19) opposite the hinge (living hinge 26; Figure 19); a latch lever (Latch 9; Figure 19) capable of removably connecting to the ridge (Latch retainer 10; Figure 19), the latch lever (Latch 9; Figure 19) connected to the second jaw (housing retainer 4; Figure 19) opposite the hinge (living hinge 26; Figure 19); wherein the first jaw (molded plastic analyzer housing 3; Figure 19) and the second jaw (housing retainer 4; 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the clamp jaws of Grant to have the connection of a hinge, ridge, and latch of Fitzgerald to allow the user to close the jaw sets together using a more efficient clamp system that a user can conveniently utilize to lock the bar to the clamp.

Regarding claim 2, Grant in view of Fitzgerald teaches the weight (Cylindrical Weights 25; Figure 9 of Grant) configured for removable connection direct to the guide rail (Carrier shaft 24’; Figure 9; Col. 12 Lines 45-50 “In this case, two separate external identical cylindrical weights 25 are assembled on the carrier shaft 24' via threads. Alternately, a lock nut or a clamp can be used. One, two or more weights 25 can be attached depending on the requirement of the user.”)  

Regarding claim 3, Grant in view of Fitzgerald teaches a bias (The diagonal surface of latch retainer 10; Figure 19 of Fitzgerald) for the latch lever (Latch 9; Figure 19 of Fitzgerald);4Appl. No. 16/553,904 Amdt. dated June 17, 2021Reply to Office Action of December 17, 2020wherein the bias (The triangle shape of latch retainer is shaped as a bias to keep the latch on the golf system) urges the latch lever (Latch 9; Figure 19 of Fitzgerald) to connect to the ridge (Latch retainer 10; Figure 19 of Fitzgerald) when the first jaw (molded plastic analyzer housing 3; Figure 19 of Fitzgerald) and the second jaw (housing retainer 4; Figure 19 of 

Regarding claim 4, Grant in view of Fitzgerald teaches the weight (25; Figure 9 of Grant) configured for removable connection direct to the guide rail.  (Carrier shaft 24’; Figure 9; Col. 12 Lines 45-50 “In this case, two separate external identical cylindrical weights 25 are assembled on the carrier shaft 24' via threads. Alternately, a lock nut or a clamp can be used. One, two or more weights 25 can be attached depending on the requirement of the user.”)  


    PNG
    media_image1.png
    531
    678
    media_image1.png
    Greyscale

Regarding claim 10, Grant discloses the clamp (Weight carrier clamp 24; Figure 9) comprises a first side (Clamp half 28; Figure 9) and a second side (Clamp half 27; Figure 9).

Grant does not disclose a first side and a second side hinged to meet forming a throughway for the bar; and a latch for removably coupling the first side to the second side around the bar when the first side rotates on the hinge to meet the second side.  

    PNG
    media_image2.png
    668
    580
    media_image2.png
    Greyscale


Fitzgerald teaches a first side (molded plastic analyzer housing 3; Figure 19) and a second side (housing retainer 4; Figure 19) hinged to meet forming a throughway for the bar (living hinge 26; Figure 19; The jaws allow for a throughway for a bar to extend through); and a latch (9; Figure 19) for removably coupling the first side (molded plastic analyzer housing 3; 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the clamp jaws of Grant to have the connection of a hinge, ridge, and latch of Fitzgerald to allow the user to close the jaw sets together using a more efficient clamping system that a user can conveniently utilize to lock the bar to the clamp.

	Regarding claim 11, Grant in view of Fitzgerald teaches the weight (25; Figure 9 of Grant) removably connected to the guide rail (24’; Figure 9 of Grant) of the second side (Clamp half 27; Figure 9.  

Regarding claim 12, Grant in view of Fitzgerald teaches the weight (25; Figure 9) is replaceable for varied heaviness. (The weights 25 can be replaceable to have one or two weights to vary the weight of the system)

Regarding claim 14, Grant in view of Fitzgerald teaches the weight (25; Figure 9 of Grant) removably connected to the guide rail (24’; Figure 9 of Grant) of the second side (Clamp half 27; Figure 9).  


    PNG
    media_image1.png
    531
    678
    media_image1.png
    Greyscale

Regarding claim 16, Grant discloses a method of manufacture (The manufacture of the clamp is not detailed in the specification, the references Grant and Fitzgerald had to be formed/molded/assembled by some form of manufacture to create the objects of the invention; forming is defined to be “to become formed or shaped” as defined by Merriam Webster dictionary;  As much as Applicant has described forming the references of Grant/Fitzgerald disclose a structure that had to be shaped as the structure defined in the limitation ), comprising: forming a first jaw (Clamp half 27; Figure 9) configured to form a portion of a throughway (Weight carrier clamp hollow center 24; Figure 9) for a bar (4; Figure 9); forming a second jaw (Clamp half 28; Figure 9) configured to form another portion of the 

Grant does not disclose the second jaw includes a guide rail for removable connection of a weight; hinging the first jaw to the second jaw; and providing a latch to the first jaw and the second jaw, the latch connects the first jaw to the second jaw opposite the hinge to complete the throughway.  

    PNG
    media_image2.png
    668
    580
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forming connection of the clamp jaws of Grant to have the forming connection of a hinge, ridge, and latch of Fitzgerald to allow the user to close the jaw sets together using a more efficient clamp system that a user can conveniently utilize to lock the bar to the clamp.

Regarding claim 17, Grant in view of Fitzgerald teaches providing weight (25; Figure 9 of Grant) removably connected to the guide rail (24’; Figure 9 of Grant)

Regarding claim 18, Grant in view of Fitzgerald teaches providing the latch (Latch 9; Figure 19 of Fitzgerald) includes forming a first lever device (Latch 9; Figure 19 of Fitzgerald) connected to the first jaw (molded plastic analyzer housing 3; Figure 19 of Fitzgerald).

Response to Amendment
	The rejections and objections of the previous Office Action are withdrawn as having been overcome by the amendment.  New rejections, necessitated by the amendment, are presented above.

Allowable Subject Matter
Claims 5-8, 13, 15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record Grant (US Patent No. 6,599,201), Fitzgerald (US Patent No. 7,727,080), Polson (US Patent No. 4,639,979), Garcia Castillo (US Patent Publication No. 2020/0094100), Dau (US Patent No. 5,062,631), Hudson (US Patent Puiblication No. 2006/0217244), and Tracy (US Patent Pub. No. 4,971,318) are the closest prior arts to the claimed invention but fails to teach or render obvious a first lever connected to the second jaw opposite the hinge; and a second lever operatively opposing the first lever, connected to the second jaw opposite the hinge; wherein the first lever and the second lever form the latch lever.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784